 1
 2
 3
 4
 5
 6                          IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
     Tony Lee Horton,                                  No. CV-19-00926-PHX-NVW (ESW)
 9
                            Petitioner,
10                                                     ORDER
11   v.                                                and
                                                       DENIAL OF CERTIFICATE OF
12   David Shinn, et al.,
                                                       APPEALABILITY AND IN FORMA
13                          Respondents.               PAUPERIS STATUS

14         Pending before the Court is the Report and Recommendation (“R&R”) of
15   Magistrate Judge Eileen S. Willett (Doc. 17) regarding petitioner’s Petition for Writ of
16   Habeas Corpus filed pursuant to 28 U.S.C. § 2254 (Doc. 1). The R&R recommends that
17   that the Court dismiss Grounds One, Two, Three, 4(c), and 4(d) as procedurally defaulted
18   and deny Grounds 4(a) and 4(b) on the merits. The Magistrate Judge advised the parties
19   that they had fourteen days to file objections to the R&R. (R&R at 23 (citing United States
20   v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003); Robbins v. Carey, 481 F.3d 1143,
21   1146-47 (9th Cir. 2007). Petitioner filed objections on December 9, 2019, (Doc. 18).
22         The Court has considered the objections and reply and reviewed the Report and
23   Recommendation de novo. See Fed. R. Civ. P. 72(b); 28 U.S.C. § 636(b)(1) (stating that
24   the court must make a de novo determination of those portions of the Report and
25   Recommendation to which specific objections are made). The Court agrees with the
26   Magistrate Judge’s determinations, accepts the recommended decision within the meaning
27   of Rule 72(b), Fed. R. Civ. P., and overrules Petitioner’s objections. See 28 U.S.C. §
28
 1   636(b)(1) (stating that the district court “may accept, reject, or modify, in whole or in part,
 2   the findings or recommendations made by the magistrate”).
 3          IT IS THEREFORE ORDERED that Report and Recommendation of the
 4   Magistrate Judge (Doc. 17) is accepted.
 5          IT IS FURTHER ORDERED denying Petitioner’s request for an evidentiary
 6   hearing.
 7          IT IS FURTHER ORDERED that the Clerk of the Court enter judgment dismissing
 8   with prejudice Grounds One, Two, Three, 4(c), and 4(d) of the Petition (Doc. 1) and deny
 9   Grounds 4(a) and 4(b) on the merits. The Clerk shall terminate this action.
10          A certificate of appealability is denied because dismissal of a number of grounds in
11   the Petition (Doc. 1) is justified by a plain procedural bar and Petitioner has not made a
12   substantial showing of the denial of a constitutional right in his remaining claims for relief.
13          Dated this 12th day of December, 2019.
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                                  -2-
28
